DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1 and 13-14, Claim(s) 1 and 13-14 recite(s):
- a delivery service in which a vehicle cabin including a trunk of a vehicle used by a user is designated as a delivery destination of a package;
- remind the user to receive the package from the vehicle cabin of the vehicle designated by the user as the delivery destination of the package, when the package is not received from the vehicle cabin after a predetermined time has elapsed since the package was delivered to the vehicle cabin.
(Note that these claims are directed to merely a computing system which manipulates information relating to the vehicle-related delivery service, but do not actually incorporate elements like monitoring equipment within the vehicle trunk or the vehicle itself, for example.)
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  helps operate a package delivery service, which encompasses a commercial package delivery service;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  reminds a recipient to retrieve a package from the trunk of a car -- manages personal behavior.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable 
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- information processing device; processing device configured; a non-transitory computer-readable storage medium storing an information processing program causing an information processing device to execute the information processing method:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-12, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:

- outputting by transmitting (claims 6-7);
- user terminal (claim 6);
- application program installed (claim 6);
- email address (claim 7);
- social networking service account (claim 7).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, the remaining portion of claim 8 merely adds detail to how the length of the predetermined time is determined.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1-14 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillen, US 20150242811 A1, in view of Kanagaraj, US 20170337437 A1.
As per Claims 1 and 13-14, Gillen discloses:
- an information processing device (or an information processing method executed by an information processing device) relating to a delivery service in which a vehicle cabin including a trunk of a vehicle used by a user is designated as a delivery destination of a package (paragraph [0016] (package); paragraphs [0024]-[0025] (computing system); paragraphs [0086]-[0087] (delivery to trunk of customer’s vehicle at direction of customer));
- wherein the vehicle is designated by the user as the delivery destination of the package (paragraph [0016] (package); paragraphs [0086]-[0087] (delivery to trunk of customer’s vehicle at direction of customer));
- wherein a package arrives at a destination by being delivered to the vehicle cabin (paragraph [0016] (package); paragraphs [0086]-[0087] (delivery to trunk of customer’s vehicle at direction of customer));

Gillen fails to disclose the information processing device comprising a processing device configured to remind the user to receive the package from the vehicle cabin of the vehicle, when the package is not received from the vehicle cabin after a predetermined time has elapsed since the package has arrived at the destination.  Kanagaraj discloses the information processing device comprising a processing device configured to remind the user to receive the package from the vehicle cabin of the vehicle, when the package is not received from the vehicle cabin after a predetermined time has elapsed since the package has arrived at the destination (paragraph [0003] (“A problem is that drivers and passengers of a vehicle sometimes forget about objects within the vehicle's trunk, and hence may not remove the objects from the trunk when the driver reaches his destination.  This may be a problem when the driver forgets to deliver the contents of the trunk (e.g., packages) at his destination, and may particularly present a problem when the objects are perishable (e.g., milk, etc.) and need to be refrigerated fairly quickly.”); paragraph [0004] (“The system could also alert the driver via his cellphone, perhaps only after a threshold period of time has elapsed without the contents being removed from the trunk.”); paragraph [0005] (electronic processing device)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gillen such that the information processing device comprises a processing device configured to remind the user to receive the package from the vehicle cabin of the vehicle, when the package is not received from the vehicle cabin after a predetermined time has elapsed since the package has arrived at the destination, as disclosed by Kanagaraj.  Motivation for the modification is provided by Kanagaraj in that a reminder may help for items such as perishables from being left in the trunk too long (paragraphs [0003]-[0004]).

As per Claim 2, the modified Gillen fails to disclose wherein; the processing device is configured to acquire information on whether or not the package is received from the vehicle cabin of the vehicle; and the processing device is configured to determine whether or not the package is received from the vehicle cabin of the vehicle based on the information acquired by the processing device, wherein the processing device reminds the user to receive the package from the vehicle cabin when the processing device determines that the package is not received from the vehicle cabin after the predetermined time has elapsed since the package has arrived at the destination.  Kanagaraj further discloses wherein; the processing device is configured to acquire information on whether or not the package is received from the vehicle cabin of the vehicle; and the processing device is configured to determine whether or not the package is received from the vehicle cabin of the vehicle based on the information acquired by the processing device, wherein the processing device reminds the user to receive the package from the vehicle cabin when the processing device determines that the package is not received from the vehicle cabin after the predetermined time has elapsed since the package has arrived at the destination (paragraphs [0003]-[0005]; paragraph [0019]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gillen such that the processing device is configured to acquire information on whether or not the package is received from the vehicle cabin of the vehicle; and the processing device is configured to determine whether or not the package is received from the vehicle cabin of the vehicle based on the information acquired by the processing device, wherein the processing device reminds the user to receive the package from the vehicle cabin when the processing device determines that the package is not received from the vehicle cabin after the predetermined time has elapsed since the package has arrived at the destination, as disclosed by Kanagaraj.  Motivation for the modification is provided by Kanagaraj in that a reminder may help for items such as perishables from being left in the trunk too long (paragraphs [0003]-[0004]).

As per Claim 6, Gillen further discloses wherein the function of the user terminal is provided by a predetermined application program installed in the user terminal of the user (paragraph [0038]).


As per Claim 7, Gillen further discloses wherein the processing device transmits notifications to the user via a mail address of the user (paragraph [0067]).
The modified Gillen fails to disclose wherein the processing device transmits to the user a reminder relating to receipt of the package from the vehicle cabin, when the package is not received from the vehicle cabin of the vehicle after the predetermined time has elapsed since the package has arrived at the destination.  Kanagaraj further discloses wherein the processing device transmits to the user a reminder relating to receipt of the package from the vehicle cabin, when the package is not received from the vehicle cabin of the vehicle after the predetermined time has elapsed since the package has arrived at the destination (paragraphs [0003]-[0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gillen such that the processing device transmits to the user a reminder relating to receipt of the package from the vehicle cabin, when the package is not received from the vehicle cabin of the vehicle after the predetermined time has elapsed since the package has arrived at the destination, as disclosed by Kanagaraj.  Motivation for the modification is provided by Kanagaraj in that a reminder may help for items such as perishables from being left in the trunk too long (paragraphs [0003]-[0004]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Kanagaraj in further view of Reese, US 8342400 B1.
As per Claim 3, the modified Gillen fails to disclose wherein: the processing device acquires information on locking of a door by the user, the door via which the user accesses the storage area of the item; and the processing device determines that the item is not received from the storage area when the processing device does not acquire the information indicating that the door has been locked by the user after the item was delivered to the storage area.  Reese discloses wherein: the processing device acquires information on locking of a door by the user, the door via which the user accesses the storage area of the item; and the processing device determines that the item is not received from the storage area when the processing device does not acquire the information indicating that the door has been locked by the user after the item was delivered to the storage area (column 26, line 6, through column 28, line 29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gillen such that the processing device acquires information on locking of a door by the user, the door via which the user accesses the storage area of the item; and the processing device determines that the item is not received from the storage area when the processing device does not acquire the information indicating that the door has been locked by the user after the item was delivered to the storage area, as disclosed by Reese, since the claimed invention is .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Kanagaraj in further view of Youssef, US 20160350830 A1.
As per Claim 4, the modified Gillen fails to disclose wherein: the processing device acquires from the user, a receipt notification indicating that the user has received the item delivered to the storage area; and the processing device determines that the item is not received from the storage area when the processing device does not acquire the receipt notification after the item was delivered to the storage area.  Youssef discloses wherein: the processing device acquires from the user, a receipt notification indicating that the user has received the item delivered to the storage area; and the processing device determines that the item is not received from the storage area when the processing device does not acquire the receipt notification after the item was delivered to the storage area (paragraph [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gillen such that the processing device acquires from the user, a receipt notification indicating that the user has received the item delivered to the storage area; and the processing device determines that the item is not received from the storage area when the processing device does not acquire the receipt notification after the item was delivered to the storage area, as disclosed by Youssef, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Kanagaraj in further view of Wilkinson, US 20180246526 A1.
As per Claim 5, Gillen further discloses wherein: the processing device acquires position information of a mobile terminal carried by the user (paragraph [0017]).
The modified Gillen fails to disclose the processing device determines that the item is not received from the storage area when the position information of the mobile terminal, acquired by the processing device, does not indicate that the user has moved to within a predetermined range from the storage area after the item was delivered to the storage area.  Wilkinson discloses the processing device determines that the item is not received from the storage area when the position information of the mobile terminal, acquired by the processing device, does not indicate that the user has moved to within a predetermined range from the storage area after the item was delivered to the storage area (paragraph [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gillen such that the processing device determines that the item is not received from the storage area when the position information of the mobile terminal, acquired by the processing device, does not indicate that the user has moved to within a predetermined range from the storage area after the item was delivered to the storage area, as disclosed by Wilkinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Kanagaraj in further view of Slavin, US 10267668 B1.

As per Claim 8, the modified Gillen fails to disclose wherein the processing device alters the predetermined time in response to a type of the package.  Slavin discloses wherein the processing device alters the predetermined time in response to a type of the package (column 1, lines 28-42; column 8, lines 1-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gillen such that the processing device alters the predetermined time in response to a type of the package, as disclosed by , since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Kanagaraj in further view of Slavin in further view of Official Notice.
As per Claim 9, the modified Gillen fails to disclose wherein the processing device sets the predetermined time shorter in a case where the package contains a perishable item as compared with a case where the package does not contain a perishable item.  Slavin further discloses wherein the processing device sets the predetermined time shorter in a case where the package contains a perishable item as compared with a case where the package does not contain a perishable item (column 1, lines 28-42; column 8, lines 1-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gillen such that the processing device sets the predetermined time shorter in a case where the package contains a perishable item as compared with a case where the package does not contain a perishable item, as disclosed by Slavin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Gillen fails to disclose wherein perishability tends to be more of an issue for food than for non-food.  However, Examiner hereby takes Official Notice that that element/limitation would have been well-known to one of ordinary skill in the art at the time of Applicant’s priority date (perishability and spoilage were known to be issues especially with food products; see, for example, expiration dates with respect to food, and refrigeration needs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gillen such that perishability tends to be more of an issue for food than for non-food, as disclosed by Official Notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Kanagaraj in further view of Slavin in further view of Esch, US 20130268391 A1.
As per Claim 10, the modified Gillen fails to disclose wherein the processing device sets the predetermined time in a case where the item is a gift presented to another by the user or presented to the user, such that the predetermined time passes before a date corresponding to the gift, or before an end date of a period corresponding to the gift.  Esch discloses wherein the processing device sets the predetermined time in a case where the item is a gift presented to another by the user or presented to the user, such that the predetermined time passes before a date corresponding to the gift, or before an end date of a period corresponding to the gift (paragraph [0024]; paragraph [0046]).  It would have been .

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Kanagaraj in further view of Jameel, US 20130321178 A1.
As per Claim 11, Gillen further discloses wherein a vehicle usage is a package delivery to the vehicle cabin designated as a delivery destination of such a package (paragraph [0016]; paragraphs [0086]-[0087]).
The modified Gillen fails to disclose wherein the processing device sets the predetermined time such that the predetermined time passes before a date and time of a next vehicle usage.  Jameel discloses wherein the processing device sets the predetermined time such that the predetermined time passes before a date and time of a next vehicle usage (paragraph [0143]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gillen such that the processing device sets the predetermined time such that the predetermined time passes before a date and time of a next vehicle usage, as disclosed by Jameel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, the modified Gillen fails to disclose wherein; the processing device is configured to acquire information on a use schedule of the vehicle; and the processing device sets the predetermined time such that the predetermined time passes before a closest date and time when another user of the vehicle, other than the user, will use the vehicle, or a closest date and time relating to another service using the vehicle other than the delivery service, in accordance with the information on the use schedule.  Jameel discloses wherein; the processing device is configured to acquire information on a use schedule of the vehicle; and the processing device sets the predetermined time such that the predetermined time passes before a closest date and time when another user of the vehicle, other than the user, will use the vehicle, or a closest date and time relating to another service using the vehicle other than the delivery service, in accordance with the information on the use schedule (paragraph [0143]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Gillen such that the processing device is configured to acquire information on a use schedule of the vehicle; and the processing device sets the predetermined time such that the predetermined time passes before a closest date and time when another user of the vehicle, other than the user, will use the vehicle, or a closest date and time relating to another service using the vehicle other than the delivery service, in accordance with the information on the use schedule, as disclosed by Jameel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Beaurepaire, US 20160189098 A1 (method and apparatus for providing access to contextually relevant vehicles for delivery purposes);
b.  Oz, US 20160099927 A1 (hacker security solution for package transfer to and from a vehicle);
c.  Shah, US 20160026967 A1 (method for assisting in collection of goods by a vehicle).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628